Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spatz et al (2007/0204758).
Spatz et al disclose a cartridge 20 comprising substantially all claimed elements including a casing 22 with a primer 23, a propellant 24, and a bullet 100 (See Figure 1); where the bullet comprises a boattail portion (paragraph 31), a bearing portion (middle portion of bullet), and an ogival portion (curved front part of the bullet); where the bearing portion comprises a circumferential groove 6 with a forward wall, a bottom wall, and a rearward wall with a chamfer that has an angle of 18 to 45 degrees from a line on the bearing portion; and the bullet body has a metal jacket 5 and an interior core 4.  It is noted that the groove (see Figure 2) is shown with a rear wall chamfer that is clearly between 18 .

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Spatz et al (2007/0204758) as applied to claim 73 above, and further in view of Emary (7,380,502).
Spatz et al fail to disclose a polymer tip mounted in a nose cavity of the bullet.  Emary teaches a polymer tip 74 mounted in a cavity with the claimed parameters in a bullet with similar characteristics.  Motivation to combine is the mere addition of an element with its attendant functions in order to improve performance of the bullet upon striking a target.  To employ the teachings of Emary on the bullet of Spatz et al and have a polymer tip is considered to have been obvious to one having ordinary skill in the art.  

Claims 55-72 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE